Case 3:19-cr-00083-M Document 338 Filed 06/29/21 Pagelof5 PagelD 3922

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA,
Vv. Case Number: 3:19-CR-00083-M
RUEL M. HAMILTON (1),

Defendant.

COR UO) GOD 6D 4On On tO? COe 4Oo

JURY NOTENO, 1
(Jury Foreperson, please insert Note No.)

TO JUDGE LYNN:

The jury Would Like ro veooss aeess fo ne Closing
avimaont preseywethon' fom tye dohendinrs ancl
DOLECHHVS, aS wll as wre dofemdent'S annotededt
HMLelne from AasenVV esi. gxilod AO.

 

 

 

|. The eli Ag Wipenerts have not LL Ss
Yoxt been dy aa é je f . (To be signed by Jury Foreperson)

 

 

 
UNITED STATES OF AMERICA,

v.
RUEL M. HAMILTON (1),

Defendant.

Case 3:19-cr-00083-M Document 338 Filed 06/29/21 Page2of5 PagelD 3923

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

Case Number: 3:19-CR-00083-M

On tO) U0n COD con oOo 4on con oD

JURY NOTENO. 2
(Jury Foreperson, please insert Note No.)

TO JUDGE LYNN:

We would like tp view tno depen se’s Tmeling

npoosite. kb aquenmonts tnw ling.

vw Wy

 

 

 

 

 

(To be signed by Jury Foreperson)

 
Case 3:19-cr-00083-M Document 338 Filed 06/29/21 Page3of5 PagelD 3924

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA,
Vv. Case Number: 3:19-CR-00083-M
RUEL M. HAMILTON (1),

Defendant.

Lon 0OR COD GO 6O0 6Ge UG0 6Ge Con

JURY NOTENO._$
(Jury Foreperson, please insert Note No.)

TO JUDGE LYNN:

in viaay At bo ceant A wrth tre juve es vedoliciy
nok te dorencyant neol il intent at the. me
oF tne Call oy doet ne coll on neck fo wget
HYAl Cssevia n& fecivtetiag wa a vile’ .
Kdditnoliv , ap (Ur tact Iee fe wanoln ce AVE
CAUSINe| AavqUMENKS ave svonscriled ana submtteal
fey KWe Set juve TO views .

Ga >

(To be signed by Jury Foreperson)
Hee dee The Vindeupts. Jule he by ch bx
frre DLC

1 wy “leas -

  
Case 3:19-cr-00083-M Document 338 Filed 06/29/21 Frage 4of5 PagelD 3925
IN THE UNITED STATES DISTRICT COUR

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

UNITED STATES OF AMERICA, §
§

Vv. § Case Number: 3:19-CR-00083-M
§
RUEL M. HAMILTON (1), §
§
Defendant. 8
. §
§

JURY NOTENO._&
(Jury Foreperson, please insert Note No.)

~ TO JUDGE LYNN:
in vigav AC bo count 4 wk tre jury es bedalich
tok Ine dodbenidtint neiol Wl intent at the me
of tne Call ov dAvel tne corll ony rec fo Meer
AVL _Critevia o& Feriibeting ia a_brilee
Additonctiy . ae Uy taclol tee fp Vole cE vu

CAUSI | AYOUWIMES ave honStvileed and submitteal
Ley (We sie GUY FO ier) -

>

(To be signed by Jury Foreperson)

a are. fhe. Nenstupts. J uee he brck Ao

C2 Bap Ye 7h One, fret F Yaee7
jets Ztite

q!” bon Op
The. Wvarse.

“Thad I, oid Se wafews at IC. teat” 7A The Secu
page 17 gy" foam ties DST aE ov)
x & yy

 
Case 3:19-cr-00083-M Document 338 Filed 06/29/21 Pa age. 50f5 PagelD 3926
IN THE UNITED STATES DISTRICT COU

FOR THE NORTHERN DISTRICT OF TEXAS a

DALLAS DIVISION

UNITED STATES OF AMERICA, §

§ .
Vv, § Case Number: 3:19-CR-00083-M,

§ \ |
RUEL M. HAMILTON (1), § y

§ a
Defendant. §

§

§

.
JURY NOTE NO.
(Jury Foreperson, please insert Note No.)

TO JUDGE LYNN:

\€ we find +o dolenotunt “ quiliy" of coant dB,
does nat make win aucity of count 4, reqarelless
of Wis intent at tne time of Ane Call deren
(Ve Use of  iNVeVS beype trove feccijita tect
tye aelk

 

 

No. Count 4 haw Separate Auk :
hefhorent eLentnls fem Court 3, (To be signed by Jury Foreperson)
Ong Yor tere fy Bedouin Your
Verchick as to Cont F 7A aoe nrdkence
With fee iaavickaw wy fe Cocnt t,
gard Ler H Goren Verahict ao
omy OT nen count:

Ge yp LO” hel b/a.0[d/

 

 
